DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 16,451,688 filed 6/25/2019.
Claims 1-12 are pending.
Claims 1-12 are rejected under 35 U.S.C. 112(b).
Claims 1-12 are rejected under 35 U.S.C. 101.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkowski (US Patent Pub 2019/0005395) in view of Duffy et al. (US Patent Pub 2008/0228675), further in view of Nakao (US Patent Pub 2002/0184267).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Applicant’s foreign priority claim to Indian Patent Application IN201821045159 filed 11/29/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 6/25/2019 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is 

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the second to last line recites “identify relationship” and should be “identify a relationship”.  Correction is required.  See MPEP § 608.01(b).
The specification also contains many informalities in the form or grammatical errors.  SOME examples are:
In para. 0003, “As internet is extremely popular now” should be “As the Internet is extremely popular now…”
In para. 0004, “However, relationship between …” should be “However, relationships between …”
Also in para. 0004, “… and knowing relationship between “ should be “… and knowing the relationship between…”
Examiner reiterates, these are merely some examples.  Applicant is requested to review the entirety of the specification and make appropriate corrections as necessary.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “classifying the plurality of reference papers as relevant and irrelevant” and continues to recite limitations for relevant reference papers.  It is unclear how a reference paper can be classified as both relevant and irrelevant at the same time.  As recited, all reference papers are classified as relevant and the recited steps are performed on all papers.  Classification is required.
Claim 1 further recites “relation term” in quotes in the second to last limitation.  It is unclear what the intention of the quotes is for and renders the limitation indefinite because the limitation may be interpreted as optional or as having a different meaning than intended.  Clarification is required.
Claims 5 and 9 are each rejected for the same reasons as claim 1.
The remaining claims are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Determining whether claims are statutory under 35 U.S.C. 101 involves a two-step analysis.  Step 1 requires a determination of whether the claims are directed to the statutory categories of invention.  Step 2 requires a determination of whether the claims are directed to a judicial exception without significantly more.  Step 2 is divided into two prongs, with the first prong having a part 1 and part 2.  See MPEP 2106; See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Pursuant to Step 1, claims 1-12 are directed to the statutory categories of invention.  Claims 1-1-4 are directed to a process, claims 5-8 are directed to a system/machine, and claims 9-12 are directed to a manufacture.  
Claims 1, 5, and 9
Pursuant to Step 2A, part 1, claims are analyzed to determine whether they are directed to an abstract idea.  Under the 2019 PEG, claims are deemed to be directed to an abstract idea if they fall within one of the enumerated categories of (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes.  Here, claims 1, 5, and 9 are directed to an abstract idea categorized under mental processes.  Claims 1, 5, and 9 recite a mental process because the recited steps can be performed by a human mind with the aid of pen and paper.  See MPEP 2106(III).  
Pursuant to Step 2A, part 2, claims are analyzed to determine whether the recited abstract idea is integrated into a practical application.  In this case, as explained above, claims 1, 5, and 9 merely recite a mental process.  These limitations describe data gathering steps for collecting documents, analyzing the documents, and extracting data based on the analysis.  While claims 1, 5, and 9 recite additional components in the form of crawlers, hardware processors, communication interfaces, modules, and a non-transitory computer readable storage medium, these components are recited at a high level of generality, which do not add meaningful limits on the recited abstract idea to integrate it into a practical application.  See 2019 PEG.  
Since claims 1, 5, and 9 are directed to an abstract idea categorized as a mental process and do not integrate the judicial exception into a practical application, claims 1, 5, and 9 are directed to a judicial exception.
Pursuant to Step 2B, claims are analyzed to determine whether they recite significantly more than the abstract idea.  In other words, it is determined whether the claims provide an inventive concept.  In this case, claims 1, 5, and 9 do not recite limitations that amount to significantly more than the abstract idea.  As discussed above, the recited steps are merely extra-solution activity directed to data gathering, which does not provide meaningful limits on the abstract idea.  The remaining limitations are steps involving processes that can be practically performed by a human with the aid of pen and paper.  For example, given a collection of documents, a human can easily determine whether a paper is relevant or irrelevant.  Discarding the irrelevant papers, a human can review the relevant ones to determine areas that would contain relation terms and extract qualitative and quantitative relations from these areas containing at least one relation term.  For at least these reasons, claims 1, 9, 14, and 15 are nonstatutory because they are directed to a judicial exception without significantly more.
Claim 2
Pursuant to step 2A, part 1, claim 2 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 2 recites the additional limitations of determining whether a relational term is bidirectional or unidirectional and performing steps based on this determination.  In both cases, the steps merely result in identifying and extracting information based on the analysis/identifying, which are steps that can be practically performed by a human with the aid of pen and paper.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 3
Pursuant to step 2A, part 1, claim 3 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 3 recites the additional limitations of extracting a plurality of relation quantifiers and attaching them to corresponding variables.  Once again, these steps can be practically performed by a human with the aid of pen and paper.  The limitations do not recite specific requirements for the quantifiers, which can be given a broad and reasonable interpretation of simple integer system derived by the human performing the task.  Assigning these values to variables is also a simple task that can be easily tracked with the aid of pen and paper.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 4  
Pursuant to step 2A, part 1, claim 4 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 4 recites the additional limitations of using the qualitative and quantitative relations to create domain dictionaries and ontologies, which are essentially an index and categorical/classification system.  These steps merely result in using the information to create a domain dictionary and ontology without any specific limitations to how they are created or limitations on them.  These steps can be practically performed by a human with the aid of pen and paper.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claims 6-8 are essentially the same as claims 2-4 in the form of a system.  Therefore, they are rejected for at least the same reasons.  
Claims 10-12 are essentially the same as claims 2-4 in the form of a computer readable storage medium.  Therefore, they are rejected for the same reasons.
Accordingly, claims 1-12 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkowski (US Patent Pub 2019/0005395) in view of Duffy et al. (US Patent Pub 2008/0228675) (Duffy), further in view of Nakao (US Patent Pub 2002/0184267).
In regards to claim 1, Dutkowski discloses a processor implemented method for data extraction, comprising:
a.	collecting a plurality of reference papers from at least one associated source via one or more hardware processors (Dutkowski at Fig. 1; para. 0032)1;
c.	for each relevant reference paper:
(3)	determining whether each of the plurality of clauses contain at least one relation term (Dutkowski at paras. 0032-33)2; and
(4)	extracting a plurality of qualitative relations and a plurality of quantitative relations from each clause determined as containing the at least one relation term.  Dutkowski at paras. 0032-33.3
Dutkowski does not expressly disclose the plurality of reference papers are collected using at least a plurality of crawlers and classifying the plurality of reference papers as relevant and irrelevant, via the one or more hardware processors.
Duffy discloses collecting a plurality of documents from the web into a collection using a plurality of web crawlers.  Duffy at Figs. 4, 5; paras. 0052, 0054.  The documents are analyzed to refine the collection of documents to documents that are relevant to predetermined topics or subtopics (i.e., classify the … papers as relevant and irrelevant).  Duffy at paras. 0055, 0057.  Relevant documents (i.e., relevant reference papers) are then further analyzed to extract data and information.  Duffy at paras. 0054, 0066.
Dutkowski and Duffy are analogous art because they are both directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski by adding the features of the plurality of reference papers are collected using at least a plurality of crawlers and classifying the plurality of reference papers as relevant and irrelevant, via the one or more hardware processors, as disclosed by Duffy.
The motivation for doing so would have been to provide a more efficient system and method to conduct a focused crawl of a network and make increasingly detailed determinations about document collections, thereby saving computer resources for only conducting analysis of relevant documents.  Duffy at para. 0055.
Dutkowski in view of Duffy does not expressly disclose (1) identifying a plurality of relevant sections in the relevant reference paper, via the one or more hardware processors, (2) selecting a plurality of candidate sentences from each relevant section, and (3) identifying a plurality of clauses from each of the plurality of candidate sentences.  Dutkowski does disclose analyzing sentences to determine entities and entity measurements.  Dutkowski at para. 0055. 
Nakao discloses a system and method for generating a digest of a document.  Nakao at abstract.  The system and method analyzes a document to detect its structure.  Nakao at para. 0116.  The method further uses word/term frequency analysis to process and target topic passages (i.e., identify a plurality of relevant sections …) and determine keywords to be extracted.  Nakao at paras. 0118, 0126.  The method goes on to select key sentences (i.e., selecting a plurality of candidate sentences from each relevant section).  Nakao at paras. 0120, 0128. Word candidates are further extracted from the candidate sentences (i.e., identifying a plurality of clauses from each of the candidate sentences).  Nakao at para. 0150. 
Dutkowski, Duffy, and Nakao are analogous art because they are all directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski in view of Duffy by adding the features of (1) identifying a plurality of relevant sections in the relevant reference paper, via the one or more hardware processors, (2) selecting a plurality of candidate sentences from each relevant section, and (3) identifying a plurality of clauses from each of the plurality of candidate sentences, as disclosed by Nakao.
The motivation for doing so would have been to conserve resources by only analyzing sections or sentences that are highly relevant to the topic.  Low relevance sections are not analyzes to save processing resources.  Nakao at paras. 0126-27.

In regards to claim 2, Dutkowski in view of Duffy and Nakao discloses the method as claimed in claim 1, wherein extracting the plurality of qualitative relations comprising:
a.	determining type of the at least one relation term as one of a bidirectional term or a uni-directional term (Dutkowski at paras. 0022, 0071, 0073, 0085)4;
b.	for a bidirectional relation term:
	i.	identifying nature of the relation term (Dutkowski at para. 0088)5; and
	ii.	extracting variables and relations based on the identified nature of the relation term (Dutkowski at paras. 0059, 0071)6; and
c.	for a uni-directional relational term:
i.	extracting the variables and relations between the variables based on the relation term.  Dutkowski at paras. 0059, 0071.7
In regards to claim 3, Dutkowski in view of Duffy and Nakao discloses the method as claimed in claim 1, wherein extracting the plurality of quantitative relations comprises:
a.	processing each clause, comprising:
i.	extracting a plurality of relation quantifiers from the clause (Dutkowski at para. 0059); and
	ii.	attaching the plurality of relation quantifiers to corresponding variables.  Dutkowski at para. 0059.8
In regards to claim 4, Dutkowski in view of Duffy and Nakao discloses the method as claimed in claim 1, wherein the extracted qualitative relations and quantitative relations are used to create domain dictionaries and ontologies.  Dutkowski at para. 0057.9

In regards to claim 5, Dutkowski discloses a system for data extraction, comprising:
a.	one or more hardware processors (Dutkowski at para. 0109);
b	one or more communication interfaces (Dutkowski at para. 0109);
c.	a relation minder module (Dutkowski at Fig. 1)10; and
d.	one or more memory modules storing a plurality of instructions, wherein the plurality of instructions when executed cause the one or more hardware processors (Dutkowski at paras. 0108-109) to:
i.	collect a plurality of reference papers from at least one associated source (Dutkowski at Fig. 1; para. 0032)11;
iii.	 for each relevant reference paper:
	(1)	process the plurality of relevant sections, by:
C.	determining whether each of the plurality of clauses contain at least one relation term using the relation miner module (Dutkowski at paras. 0032-33)12; and
D.	extracting a plurality of qualitative relations and a plurality of quantitative relations from each clause determined as containing the at least one relation term using the relation minder module.  Dutkowski at paras. 0032-33.13
Dutkowski does not expressly disclose the plurality of reference papers are collected using at least a plurality of crawlers and classifying the plurality of reference papers as relevant and irrelevant, via the one or more hardware processors.
Duffy discloses collecting a plurality of documents from the web into a collection using a plurality of web crawlers.  Duffy at Figs. 4, 5; paras. 0052, 0054.  The documents are analyzed to refine the collection of documents to documents that are relevant to predetermined topics or subtopics (i.e., classify the … papers as relevant and irrelevant).  Duffy at paras. 0055, 0057.  Relevant documents (i.e., relevant reference papers) are then further analyzed to extract data and information.  Duffy at paras. 0054, 0066.
Dutkowski and Duffy are analogous art because they are both directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski by adding the features of the plurality of reference papers are collected using at least a plurality of crawlers and classifying the plurality of reference papers as relevant and irrelevant, via the one or more hardware processors, as disclosed by Duffy.
The motivation for doing so would have been to provide a more efficient system and method to conduct a focused crawl of a network and make increasingly detailed determinations about document collections, thereby saving computer resources for only conducting analysis of relevant documents.  Duffy at para. 0055.
Dutkowski in view of Duffy does not expressly disclose (1) identifying a plurality of relevant sections in the relevant reference paper, via the one or more hardware processors, (2) selecting a plurality of candidate sentences from each relevant section, and (3) identifying a plurality of clauses from each of the plurality of candidate sentences.  Dutkowski does disclose analyzing sentences to determine entities and entity measurements.  Dutkowski at para. 0055. 
Nakao discloses a system and method for generating a digest of a document.  Nakao at abstract.  The system and method analyzes a document to detect its structure.  Nakao at para. 0116.  The method further uses word/term frequency analysis to process and target topic passages (i.e., identify a plurality of relevant sections …) and determine keywords to be extracted.  Nakao at paras. 0118, 0126.  The method goes on to select key sentences (i.e., selecting a plurality of candidate sentences from each relevant section).  Nakao at paras. 0120, 0128. Word candidates are further extracted from the candidate sentences (i.e., identifying a plurality of clauses from each of the candidate sentences).  Nakao at para. 0150. 
Dutkowski, Duffy, and Nakao are analogous art because they are all directed to the same field of endeavor of analyzing and processing documents to extract information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dutkowski in view of Duffy by adding the features of (1) identifying a plurality of relevant sections in the relevant reference paper, via the one or more hardware processors, (2) selecting a plurality of candidate sentences from each relevant section, and (3) identifying a plurality of clauses from each of the plurality of candidate sentences, as disclosed by Nakao.
The motivation for doing so would have been to conserve resources by only analyzing sections or sentences that are highly relevant to the topic.  Low relevance sections are not analyzes to save processing resources.  Nakao at paras. 0126-27.

Claims 6-8 are essentially the same as claims 2-4, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.
Claims 9-12 are essentially the same as claims 1-4, respectively, in the form of a non-transitory computer readable medium.  Therefore, they are rejected for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Rennison et al. (US Patent 6,154,213) discloses a system and method for navigating through large document collections consisting topics that describe relationships between documents.
Kato et al. (US Patent Pub 2002/0120451) discloses a method for providing information by extracting words from a sentence based on predetermine criteria.
McGreevy (US Patent Pub 2002/0188599) discloses a system and method for discovering phrases in a database.
Marchisio (US Patent 6,510,406) discloses a system and method for high performance web searching that utilizes statistical relevancy to provide more relevant query results.
White et al. (US Patent 6,609,132) discloses a framework for creating and navigating data objects with textual annotations of relations between data objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The system receives data, documents, and text (i.e., collecting a plurality of papers) in a system pertaining to biological or medical entities (i.e., reference papers).  The data, documents, and texts are received from at least one associated source, as shown in Fig. 1.
        2 The system uses an interference engine to infer relations between entities or measurements in the data.  Text mining can be used to infer (i.e., determining whether each of the plurality of clauses contain at least one relation term) and extract the relations to be integrated (i.e., stored) in a database or knowledgebase.
        3 Relations are extracted from the data via text mining inferring and extraction.  The relations can be between entities (i.e., qualitative relations) or entity measurements (i.e., quantitative relations).
        4 Dutkowski discloses a relation having a relation type and a direction.  Relations can be directional (i.e., unidirectional) or undirected (i.e., bidirectional).
        5 The type of bidirectional relation is determined, whether it is physical protein-protein or functional interaction (i.e., identifying nature of the relation term).
        6 Relations are stored in the knowledgebase/database and are mapped to columns (i.e., variables) of similar relations (i.e., based on the identified nature of the relation term).
        7 Directed relations are stored the same way as undirected relations in that they are mapped (i.e., extracting…) to columns of the database (i.e., variables).
        8 Relations between entity measurements (i.e., quantitative relations) are extracted from the data/documents and stored in the relation database where entity measurements (i.e., quantifiers) are mapped to columns (i.e., variables).  The relations can also be mapped to a graph where entity measurements (i.e., quantifiers) are mapped to nodes (i.e., corresponding variables).
        9 The relations are extracted to create a database for the ontology (i.e., domain dictionaries and ontologies).
        10 The system comprises various engines for inferring and extracting relations (i.e., relation miner module).
        11 The system receives data, documents, and text (i.e., collecting a plurality of papers) in a system pertaining to biological or medical entities (i.e., reference papers).  The data, documents, and texts are received from at least one associated source, as shown in Fig. 1.
        12 The system uses an interference engine to infer relations between entities or measurements in the data.  Text mining can be used to infer (i.e., determining whether each of the plurality of clauses contain at least one relation term) and extract the relations to be integrated (i.e., stored) in a database or knowledgebase.
        13 Relations are extracted from the data via text mining inferring and extraction.  The relations can be between entities (i.e., qualitative relations) or entity measurements (i.e., quantitative relations).